            Case 1:18-cv-05680-NRB Document 57 Filed 10/26/18 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------- x
 PLANNED PARENTHOOD OF NEW YORK
 CITY, INC.,
                                                                    18 Civ. 5680 (NRB)
                           Plaintiff,

                  v.                                                Notice of Appeal

U.S. DEPARTMENT OF HEALTH AND
HUMAN SERVICES et al.,

                           Defendants.
 ------------------------------------------------------------- x

        Notice is hereby given that all defendants in the above-named case hereby appeal to the
United States Court of Appeals for the Second Circuit from the final judgment entered in this
action on August 31, 2018.

Dated: New York, New York                                     Respectfully submitted,
       October 26, 2018
                                                              GEOFFREY S. BERMAN
                                                              United States Attorney for the
                                                              Southern District of New York
                                                              Attorney for Defendants

                                                     By:      /s/ Benjamin H. Torrance
                                                              BENJAMIN H. TORRANCE
                                                              Assistant United States Attorney
                                                              86 Chambers Street
                                                              New York, New York 10007
                                                              Telephone: 212.637.2703
                                                              Fax: 212.637.2702
                                                              E-mail: benjamin.torrance@usdoj.gov
TO:     Clerk of Court
        United States Court of Appeals for the Second Circuit
        United States Courthouse
        500 Pearl Street
        New York, New York 10007

        Marcus A. Asner, Esq.
        Arnold & Porter Kaye Scholer LLP
        Attorney for Plaintiffs
        250 West 55th Street
        New York, New York 10019
